Citation Nr: 1039605	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-24 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left 
ankle disability.

2.  Entitlement to a rating in excess of 10 percent prior to 
February 26, 2007, and in excess of 30 percent from February 26, 
2007, to May 4, 2009, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse





ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that continued a 10 percent rating for PTSD and 
granted a temporary total rating based upon surgical treatment 
necessitating convalescence, effective from August 8, 2006, to 
September 30, 2006, for a left ankle disability.  A 20 percent 
disability rating was assigned, effective October 1, 2006.  In 
June 2008, the Veteran testified before the Board by video 
conference from the RO.  In February 2009, the case was remanded 
by the Board for further development.  A February 2010 rating 
decision increased the rating for PTSD from 10 percent to 30 
percent effective February 26, 2007, and assigned a 100 percent 
rating, effective May 5, 2009.  However, as that grant does not 
represent a total grant of benefits sought on appeal, this claim 
for increase prior to May 5, 2009, remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).

On several occasions and most recently in August 2004, the 
Veteran claimed service connection for a left knee disability 
secondary to his service-connected left ankle disability.  As 
that claim has not been developed for appellate review, the Board 
refers it to the RO for appropriate action.

The issue of entitlement to an increased rating for a left ankle 
disability is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.




FINDINGS OF FACT

1.  From May 3, 2006, to March 2, 2009, the Veteran's PTSD was 
manifested by no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks with depression, anxiety, 
panic attacks, and chronic sleep impairment, but with otherwise 
satisfactory routine behavior, self-care, and normal 
conversation.

2.  From March 3, 2009, to May 4, 2009, the Veteran's PTSD was 
manifested by symptoms that most closely approximate total 
occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but not higher, for 
PTSD from May 3, 2006, to March 2, 2009, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.130, DC 9411 (2009).

3.  The criteria for a 100 percent rating from March 3, 2009, to 
May 5, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, DC 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notice must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Further, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the 
error did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).

In August 2006, prior to the initial adjudication of the claim, 
the Veteran was notified of the evidence not of record that was 
necessary to substantiate the claim.  He was told that he needed 
to provide the names of persons, agency, or company who had 
additional records to help decide his claim.  He was informed 
that VA would review his claim and determine what additional 
information was needed to process his claim, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for a full and fair adjudication 
of this claim.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in August 2006.  It is therefore inherent in the claim 
that the Veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided to 
the appellant prior to the transfer and certification of the 
Veteran's case to the Board and complied with the notice 
requirements.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA's duty to assist includes 
(1) obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records or 
other records relevant to active duty and VA or VA-authorized 
medical records; and, (4) providing medical examinations or 
obtaining medical opinions if necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2009).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or recurrent 
symptoms of a disability, (2) an in-service event, injury, or 
disease, (3) current disability may be associated with the in-
service event, and (4) there is insufficient evidence to make a 
decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records relevant 
to the issues on appeal have been requested or obtained.  A VA 
medical examination pertinent to the claim was obtained in 
February 2007 and a review of that report of examination reveals 
that all subjective and objective findings necessary for 
evaluation of the Veteran's claim were observed and recorded.  
Thus, the examination appears complete and adequate.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Therefore, the available 
records and medical evidence have been obtained in order to make 
adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is necessary 
under those provisions.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities found in 38 
C.F.R. Part 4.  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10 (2009).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  The Board will also consider entitlement to staged 
ratings to compensate for times since filing the claim when the 
disability may have been more severe than at other times during 
the course of the claim on appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, a 
10 percent disability rating is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent disability rating for major depressive disorder is 
warranted for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent disability rating is warranted for occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating is assigned when the psychiatric condition 
produces occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational 
or social impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); and disorientation to time or place, memory 
loss for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).
Prior to February 26, 2007

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence supports the assignment of a 30 
percent rating for PTSD, but not higher, from May 3, 2006, to 
February 26, 2007.

VA medical records dated from August 2005 to April 2006 are void 
of any mental health treatment records or treatment for a 
psychiatric disability.

VA medical records dated in May 2006 show that the Veteran 
experienced some PTSD symptoms and his spouse complained that he 
had become "snappy."  He was alert and fully oriented and did 
not display any evidence of a thought disorder.  The Veteran's 
mood was euthymic with a congruent affect and he was in acute 
emotional distress.  Speech was normal in rate and volume.  The 
Veteran did not display any dramatic or inconsistent behaviors.  
Insight and judgment were intact.  However, he was generally 
anxious, nervous, and tense.  The Veteran experienced some 
depression, which may have included guilt, irritability, 
pessimism, difficulty making decisions, and a lack of involvement 
with others.  It was noted that he may be overly sensitive to the 
opinions of others and guarded in interpersonal relationships.  
The Veteran was also unhappy much of the time and lacked energy 
and self-confidence.  He was more comfortable being alone and was 
diagnosed with minimal to mild symptoms of depression.  He 
endorsed fatigue; decreased appetite, energy, enjoyment of 
activities, and interest in others; increased irritability; and 
restlessness.  The Veteran also experienced a sleep disturbance, 
and cried more often, but denied any suicidal ideation or intent 
to harm himself.  He was diagnosed with PTSD and assigned a GAF 
score of 70.

In August 2006, the Veteran had a calm and cooperative mood.  He 
was not suicidal or homicidal and had no visual or auditory 
hallucinations.  He was also alert and oriented times three.

According to the American Psychiatric Association's Diagnostic 
and Statistic Manual of Mental Disorders, Fourth Edition (DSM-
IV), a Global Assessment of Functioning (GAF) score of 31-40 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and is 
failing in school).  A GAF of 41-50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
A GAF score of 51-60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or co- 
workers).  A GAF score of 61 to 70 reflects some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and having some meaningful interpersonal 
relationships.

The Board finds that a rating of 30 percent for the Veteran's 
service-connected PTSD was warranted as of the date of the May 3, 
2006, VA medical report.  That report preceded his August 2006 
claim for increase.  38 C.F.R. § 3.340 (2009).  The medical 
evidence shows a GAF score of 70, indicative of mild symptoms.  
The Veteran had a depressed mood, anxiety, and a sleep 
impairment, which resulted in occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupation tasks (though 
generally functioning satisfactorily with routine behavior, self-
care, and normal conversation).  While the evidence does show 
some disturbance of motivation and mood and difficulty in 
maintaining relationships, the evidence does not show flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); or impaired judgment.  Therefore, the Board finds that 
the evidence prior to February 26, 2007, does not support a 
rating greater than 30 percent because the Veteran does not 
demonstrate most of the types of symptoms indicative of a higher 
rating.

The Board notes that on VA examination in May 2009, the Veteran 
indicated that he had retired from employment as a security guard 
five years prior to the examination due to physical and 
psychiatric problems.  However, the Board finds that the evidence 
does not show that the Veteran's service-connected PTSD presents 
such an unusual or exceptional disability picture at any time so 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2009).  
The objective medical evidence of record shows that 
manifestations of the Veteran's service-connected PTSD do not 
result in a marked functional impairment in any way or to a 
degree other than that addressed by VA's Rating Schedule.  The 
schedular rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1 (2009).  Consequently, the Board 
concludes that referral of this case for consideration of an 
extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. 
App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd 
v. Brown, 9 Vet. App. 88 (1996).

The Board recognizes the contentions of the Veteran and his 
spouse as to the severity of his PTSD.  Lay statements are 
considered to be competent evidence when describing the features 
or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. 
App. 398 (1995).  However, as laypersons, neither the Veteran or 
his spouse is competent to provide an opinion requiring medical 
knowledge, such as whether the current symptoms satisfy 
diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the Veteran is competent to 
give evidence about what he experiences.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, their assertions do not constitute 
competent medical evidence in support of a rating in excess of 10 
percent for PTSD during the period on appeal.

Accordingly, the Board finds that a rating of 30 percent, but not 
greater, is warranted from May 3, 2006, to February 26, 2007, for 
the Veteran's PTSD.  However, the preponderance of the evidence 
is against the assignment of any higher rating for PTSD.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


February 26, 2007, to March 2, 2009

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for a rating in excess of 30 percent for PTSD at any time during 
the period under consideration.

On VA PTSD examination in February 2007, the Veteran reported 
that he avoided watching television programs about Vietnam.  He 
had nightmares about two to three times per week, sleep 
disturbances, and usually slept about four hours per night.  The 
Veteran's spouse described him as quite irritable.  He had a 
startle reaction and did not like to go out or be in crowds.  He 
was more emotional and sometimes cried for no particular reason.  
The Veteran stated that he felt "okay," but tended to be tired, 
very emotional, easily irritable, and angry.  He reported that he 
did not have any psychiatric hospitalizations.  On examination, 
the Veteran was alert and oriented times three.  His affect was 
constricted with a tired and sad mood.  The Veteran was easily 
emotional with crying spells.  Thought processes were linear 
without any formal thought disorder.  There was no unusual 
thought content and no hallucinatory experiences were noted.  
Cognition appeared to be grossly intact.  He was diagnosed with 
PTSD and assigned a GAF score of 60.

Records dated in December 2007 indicate that the Veteran had no 
prior history of suicide attempts or psychiatric hospitalization.  
However, there was an increased sleep disturbance due to 
nightmares.  Mood was described as "mostly alright" with some 
residual irritability, particularly when driving.  However, there 
was no evidence of violence.  On examination, the Veteran was 
cooperative, properly groomed and attired, and rather quiet.  
Speech was normal in rate and volume with good articulation and a 
full dynamic range.  Affect was slightly constricted and 
restricted.  Thought processes were linear, logical and goal-
directed.  There was no flight of ideas or looseness of 
association.  Nor was there any evidence of suicidal or homicidal 
ideations or auditory or visual hallucinations.  The Veteran was 
alert and oriented times three with fair judgment and insight.  
He was diagnosed with PTSD and assigned a GAF score of 62.

In February 2008, the Veteran's spouse was concerned about his 
irritability.  On examination, he was dressed casually with 
adequate hygiene, appropriate behavior, and fair eye contact.  
Speech was normal in rate and volume.  Mood was described as 
"pretty good" and affect was appropriate, congruent, and 
euthymic.  Thought processes were linear, logical, and goal-
directed.  The Veteran denied any suicidal or homicidal ideations 
and auditory or visual hallucinations.  Insight and judgment were 
fair to poor without evidence of poor impulse control.  The 
Veteran was assigned a GAF score of 60.  In April 2008, the 
Veteran endorsed domestic family stress with increased 
irritability and a desire to be alone.  He complained of restless 
sleep and poor energy, poor appetite, and poor concentration.  
His spouse stated that he did not want to leave the house.  The 
Veteran denied suicidal and homicidal ideations, auditory and 
visual hallucinations, and manic symptoms.  On examination, he 
was casually dressed with adequate hygiene.  He was appropriate, 
polite, cooperative, and communicative with fair eye contact.  
Speech was normal in rate and volume.  Mood was irritable and 
affect was congruent and somewhat constricted.  The Veteran's 
thought process was linear, logical, and goal-directed.  He 
denied suicidal and homicidal ideations and auditory and visual 
hallucinations.  While insight and judgment were fair to poor, 
there was no current evidence of poor impulse control.  The 
Veteran was assigned a GAF score of 60.

In May 2008, the Veteran complained of stress at home, but 
otherwise described his mood as "okay."  While sleep had 
improved, he still experienced some insomnia.  The Veteran 
endorsed a good appetite, energy, and concentration and denied 
any suicidal or homicidal ideations or auditory hallucinations.  
On examination, he was casually dressed with adequate hygiene.  
He was appropriate, polite, cooperative, and communicative with 
fair eye contact.  Speech was normal in rate and volume.  Affect 
was euthymic and mildly constricted with a linear, logical, and 
goal-directed thought process.  The Veteran denied suicidal and 
homicidal ideations and auditory and visual hallucinations.  
Judgment and insight were fair without evidence of poor impulse 
control.  The Veteran was assigned a GAF score of 60.

In June 2008, the Veteran testified that he had nightmares almost 
every night and that he would hear things, get up, grab his gun, 
and walk through the house.  His spouse testified that over the 
last seven years his condition had worsened.  She stated that he 
slept on the couch 90 percent of the time because he fought and 
kicked in his sleep.  She further testified that he had panic 
attacks at night, sometimes cried for unknown reasons, and that 
his condition had worsened since his last VA examination.  The 
Veteran testified that he did not have any friends and stayed at 
home.  In a typical day, he read and watched television.  He 
testified that since February 2007, his condition had worsened 
with increased nightmares and a feeling of being "closed in."  
The Veteran also had feelings of anger and flashbacks and would 
not participate in activities with his spouse.

In July 2008, the Veteran still experienced sleep disturbances 
and felt hopeless at times, but his mood was fair with a good 
appetite and energy levels.  He denied suicidal or homicidal 
ideations and auditory and visual hallucinations.  On 
examination, he was well-dressed and groomed with good eye 
contact.  He was cooperative and interactive and speech was 
normal in rate and volume.  The Veteran's mood was described as 
"alright."  Affect was initially restricted, but then his mood 
became congruent and euthymic.  The Veteran's thought process was 
linear, logical, and goal-directed and he denied suicidal and 
homicidal ideations and auditory and visual hallucinations.  
There was no evidence of apparent delusions and insight and 
judgment were fair.  However, he was assigned a GAF score of 55.  
In November 2008, the Veteran denied any problems with his 
appetite or energy levels.  However, he continued to experience 
nightmares and flashbacks.  On examination, the Veteran was 
dressed casually with adequate hygiene and was pleasant, 
cooperative, and communicative with good eye contact.  Speech was 
normal in rate and volume.  Mood was described as "okay."  
Affect was euthymic and mildly constricted.  Thought processes 
were linear, logical, and goal-directed.  The Veteran denied 
suicidal and homicidal ideations.  Auditory and visual 
hallucinations were not evident.  Insight and judgment were fair 
without evidence of poor impulse control.  The Veteran was 
assigned a GAF score of 60.

The Board finds that a rating in excess of 30 percent for the 
Veteran's service-connected PTSD is not warranted at any time 
during the period under consideration.  
The medical evidence shows that the Veteran's PTSD ranged from 
GAF scores of 60 to 62, indicative of only moderate to mild 
symptoms.  A VA examination in February 2007 and subsequent 
medical records indicate that the Veteran had a constricted 
affect. While mood was described as very emotional, irritable, 
and angry, records dated in December 2007 reflect that the 
Veteran described his mood as "alright."  In February 2008 it 
was described as "pretty good."  In July 2008, the Veteran's 
mood was described as congruent and euthymic.  Records indicate 
that speech was normal in rate and volume.  The Veteran's spouse 
testified that he had nightmares at night and panic attacks.  
However, the Veteran has denied any evidence of suicidal or 
homicidal ideations or auditory or visual hallucinations.  
Thought processes were linear, logical, and goal-directed.  
Although the evidence shows some disturbances of mood and a 
social impairment, the evidence does not demonstrate that the 
Veteran had a flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; or difficulty in understanding complex 
commands.  The evidence also does not reflect any impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; or impaired abstract thinking.  Therefore, the Board 
finds that the evidence from February 26, 2007 to March 2, 2009, 
does not support a rating greater than 30 percent because he does 
not demonstrate most of the types of symptoms indicative of a 
higher rating.

The Board notes that on VA examination in May 2009, the Veteran 
indicated that he retired from employment as a security guard 
five years prior to that examination due to physical and 
psychiatric problems.  However, the Board finds that the evidence 
does not show that the Veteran's service-connected PTSD presents 
such an unusual or exceptional disability picture at any time so 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2009).  
The objective medical evidence of record shows that 
manifestations of the Veteran's service-connected PTSD do not 
result in a marked functional impairment in any way or to a 
degree other than that addressed by VA's Rating Schedule.  The 
schedular rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1 (2009).  Consequently, the Board 
concludes that referral of this case for consideration of an 
extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. 
App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd 
v. Brown, 9 Vet. App. 88 (1996).

The Board recognizes the contentions of the Veteran and his 
spouse as to the severity of his PTSD.  Lay statements are 
considered to be competent evidence when describing the features 
or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. 
App. 398 (1995).  However, as laypersons, neither the Veteran or 
his spouse is competent to provide an opinion requiring medical 
knowledge, such as whether the current symptoms satisfy 
diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the Veteran is competent to 
give evidence about what he experiences.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, their assertions do not constitute 
competent medical evidence in support of a rating in excess of 30 
percent for PTSD during the period on appeal.

Accordingly, the Board finds that a rating in excess of 30 
percent is not warranted for the Veteran's PTSD during the period 
on appeal.  The preponderance of the evidence is against the 
assignment of any higher rating for PTSD.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

March 3, 2009, to May 5, 2009

Based on a thorough review of the record, the Board finds that 
the evidence supports a rating of 100 percent for the Veteran's 
PTSD during the period under consideration.

In March 2009, the Veteran was referred to the emergency room 
from the mental health clinic for medical clearance and was later 
hospitalized for treatment of his psychiatric disorder.  At that 
time, he had recently become hysterical when a movie came on 
about transporting the bodies of Marines home.  The Veteran's 
spouse reported increased memory problems and an erratic mood.  
The Veteran denied struggles with anxiety, but appeared 
somatically focused and discussed his pain when asked about 
psychiatric symptoms.  His spouse stated that he often became 
anxious, but denied any panic attacks.  He had increased suicidal 
ideations and endorsed feeling of hopelessness.  The Veteran's 
spouse caught him walking around with a gun, but he did not 
recall the incident.  On examination, the Veteran was well-
groomed and alert and oriented times four.  Speech was normal in 
rate and volume.  Language was fluent and appropriate and mood 
was described as "so so."  Affect was restricted and dysphoric.  
The Veteran's thought process was linear, logical, and goal-
directed.  He had suicidal ideations, but denied homicidal 
ideations.  The Veteran had flashbacks and feelings of combat.  
However, there was no evidence of auditory or visual 
hallucinations.  Nor was there evidence of apparent delusions.  
Insight and judgment were fair.  However, the Veteran was 
diagnosed with chronic PTSD and assigned a GAF score of 45.  On 
another occasion, it was noted that given the worsening of the 
Veteran's flashbacks and tenuous impulse control, homicidal 
ideations could not be ruled out and the Veteran was assigned a 
GAF score of 30.  Additional records show a flat affect and 
depressed mood with occasional suicidal ideations without 
evidence of auditory or visual hallucinations.  The Veteran was 
alert and oriented times three.  However, he complained of 
flashbacks and nightmares.  Speech was normal in rate and volume.  
The Veteran's thought was normal and he endorsed flashbacks of 
Vietnam.  Mood was withdrawn at times with a flat and constricted 
affect, while other times mood and affect were brighter.  Insight 
and judgment were described as good, but were also limited at 
times.  Attention and concentration were described as fair.  
Recent and remote memory was fair.  During the Veteran's 
hospitalization, he was assigned a GAF scores that ranged from 30 
to 45.

The Board finds that a 100 percent disability for the Veteran's 
service-connected PTSD is warranted as of March 3, 2009.  While 
the GAF scores range from 30 to 45, indicative of some impairment 
in reality testing to serious symptoms, the clinical findings 
suggest serious impairment and demonstrate a degree of impairment 
consistent with a 100 percent rating.  Accordingly, resolving all 
reasonable doubt in favor of the Veteran, the Board finds that a 
100 percent rating from March 3, 2009, to May 4, 2009, is 
warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
ORDER

An increased rating of 30 percent, but not greater, for 
posttraumatic stress disorder (PTSD) from May 3, 2006, to 
February 25, 2007, is granted.

An increased rating for PTSD in excess of 30 percent from 
February 26, 2007, to March 2, 2009, is denied.

An increased rating of 100 percent for PTSD from March 3, 2009, 
to May 4, 2009, is granted.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claim for an increased rating for a left ankle 
disability.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claim requires additional development.

It appears to the Board that additional treatment records may be 
outstanding.  The most recent VA medical records in the claims 
file are dated in June 2009.  To aid in adjudication, any 
subsequent VA medical records should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In June 2008, the Veteran testified that his left ankle 
disability had worsened since his last VA examination in November 
2006.  He also stated that he had undergone a VA examination of 
that ankle disability in June 2008.  The Board remanded the claim 
so that the June 2008 examination report could be obtained.  
However, that report was a medical appointment, and not a 
thorough examination of the left ankle for rating purposes.  VA's 
duty to assist includes a duty to provide a medical examination 
or obtain a medical opinion where it is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last VA 
examination is not overly remote, in light of the fact that 
updated VA treatment records have been requested and the Veteran 
testified that his left ankle disability has worsened, the 
prudent and thorough course of action is to afford the Veteran a 
VA examination to ascertain the current nature and severity of 
his left ankle disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated since 
June 2009.

2.  Schedule the Veteran for a VA examination 
to determine the current nature and severity 
of his service-connected left ankle 
disability.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  Specifically, the examiner should 
provide the following information:

(a)  Provide ranges of motion of the left 
ankle in degrees and state whether or not 
X-ray evidence of arthritis is shown.

(b)  Provide measurements of the length 
and width of any surgical scar of the left 
ankle and state whether the scar is deep 
or superficial, unstable, painful, or 
causes any limitation of function.

(c)  Any additional limitation of motion 
during flare-ups and following repetitive 
use due to limited motion, excess motion, 
fatigability, weakened motion, 
incoordination, or painful motion should 
be noted.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The determination should 
be portrayed in terms of the degree of 
additional range of motion loss.

(d)  The examiner should opine as to 
whether the Veteran's left ankle 
disability results in marked interference 
with his employment.

3.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


